 Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 1 of 18 PAGEID #: 46




                             IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

RICHARD DUNCAN,

                    Plaintiff,                           CASE NO: 2:20-cv-02295

                       v.                                JUDGE MICHAEL H. WATSON

FRANK LAROSE, in his official capacity                   MAGISTRATE JUDGE DEAVERS
    As Secretary of State of Ohio, et al.

                   Defendants


          MOTION TO DISMISS OF DEFEDANT OHIO SECRETARY OF STATE
                               FRANK LAROSE


       Pursuant to Federal Rule of Civil Procedure 12(B)(6), Defendant Ohio Secretary of State

Frank LaRose respectfully moves this Court to dismiss Plaintiff’s claims against him. For the

reasons explained in greater detail in the attached memorandum in support, Plaintiff’s claims fail as

a matter of law.

                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Halli Brownfield Watson
                                             HALLI BROWNFIELD WATSON (0082466)
                                             HEATHER BUCHANAN (0083032)
                                             Assistant Attorneys General
                                             Constitutional Offices Section
                                             30 E. Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: 614-466-2872; Fax: 614-728-7592
                                             halli.watson@ohioattorneygeneral.gov
                                             heather.buchanan@ohioattorneygeneral.gov

                                             Counsel for Defendant Ohio Secretary of State
                                             Frank LaRose
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 2 of 18 PAGEID #: 47




                                  MEMORANDUM IN SUPPORT

I.      Introduction.

        Plaintiff Richard Duncan seeks access to the November 2020 general election ballot as an

independent presidential candidate. Ohio law, specifically Ohio Rev. Code § 3513.257(A),

requires Plaintiff to gather 5,000 valid signatures on his nominating petitions to qualify for the

ballot. His deadline to file his nominating petitions with the Secretary of State is August 5, 2020.

Under Ohio law, he has an entire year to gather this low number of signatures. And, in fact, he

started his efforts in July of last year.

        Plaintiff has previously and unsuccessfully challenged Ohio’s ballot access scheme for

independent candidates after a one-year time limit was placed on his signature gathering efforts.

Another division of this court and the Sixth Circuit, in Plaintiff’s prior case, upheld Ohio’s law

governing independent candidates’ ballot access. Duncan v. Husted, 125 F.Supp.3d 674 (S.D.Ohio

2015), aff’d 6th Cir. No. 15-4017 (Mar. 7, 2016) (attached as Def. Ex. A). As this Court and the

Sixth Circuit concluded in that case, Ohio’s rules for independent candidates to obtain access to the

ballot fall well-within constitutional parameters and are, in fact, less stringent that requirements the

United States Supreme Court has upheld. Id. at 683, Ex. A. at 3-4.

        In this case, Plaintiff’s theory is that the number of signatures required by law is

unconstitutional as applied to him because of circumstances related to the COVID-19 pandemic.

His claims are premised on the legally incorrect notion that stay-at-home orders issued by the

Director of Ohio’s Department of Public Health, Dr. Amy Acton, prohibited him from

continuing his signature gathering efforts. But, as the Sixth Circuit recently noted in another

similar case, that is simply not true. These orders never prohibited Plaintiff from circulating his

petitions. While the threat of COVID-19 exposure has undoubtedly made his efforts more

challenging recently, that threat is not caused by the Secretary or any other state actor. The lack

                                                   1
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 3 of 18 PAGEID #: 48




of a causal connection between Plaintiff’s alleged injury and the state action he challenges leaves

him without standing and also without a viable First Amendment claim.

       But, even ignoring those issues, the circumstances of the COVID-19 pandemic do not

change the Sixth Circuit’s previous conclusion that Ohio’s independent candidate ballot access

scheme is constitutional. Plaintiff’s claims to the contrary fail as a matter of law.

II.    Ohio law governing ballot access for independent candidates.

       Ohio Revised Code § 3513.257 sets forth the signature requirements and filing deadlines

for nominating petitions of individuals seeking to appear on the ballot as independent candidates

for local, state, and federal offices.     The filing deadline and signature requirement for a

nominating petition depend on the office that the independent candidate seeks.

       For individuals who want to appear on the ballot as independent candidates for the office

of president of the United States, the statute requires the candidates to file a nominating petition

with the Ohio Secretary of State “not later than four p.m. of the ninetieth day before the day of

the general election at which the president and vice-president are to be elected[.]”            R.C.

3513.257. In 2020, the ninetieth day before the November 3, 2020 general election falls on

August 5, 2020. The nominating petition must contain signatures of “no less than five thousand

qualified electors.” Id. Ohio law grants each independent candidate a year to collect signatures

on his/her nominating petition. R.C. 3513.263 (“A signature on a nominating petition is not

valid if it is dated more than one year before the date the nominating petition was filed.”).

       Plaintiff has been collecting signatures on his nominating petition for the last ten

months—since July 31, 2019. Compl., Doc. 1, Aff. of Richard Duncan (Ex. A) ¶ 2, PageID # 9.

He has been collecting signatures “about 3 times a week.” Id. at ¶ 3, PageID # 9. He paused his

signature collection only in mid-March of 2020. Id. at ¶ 6, PageID # 10. Plaintiff does not



                                                  2
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 4 of 18 PAGEID #: 49




indicate how many signatures he has collected to date. Instead, he states only that it is “doubtful

[he] can meet the 5000 signature minimum[.]” Id. at ¶ 13, PageID # 11.

III.    None of the orders issued by the Director of the Ohio Department of Health
        prohibited Plaintiff from circulating and collecting signatures on his petition.

        Speech that is protected by the First Amendment, such as the circulation of petitions, has

been protected in every single order issued by the Director of the Ohio Department of Health.

Pursuant to her authority in Ohio Revised Code § 3701.13, the Director has issued five orders to

stymie the spread of COVID-19 in Ohio. And, starting with the very first order issued on March

12, 2020, the Director specifically carved out “the expression of First Amendment protected

speech” from the list of prohibited activities. “Order to Limit and/or Prohibit Mass Gatherings in

the    State   of   Ohio,”    https://coronavirus.ohio.gov/static/publicorders/Director-of-Health-

Gatherings-Order.pdf at ¶ 7 (last accessed June 1, 2020). 1 First Amendment protected speech

was also exempted from the Director’s March 17, 2020 Amended Order, her March 22, 2020

“Stay at Home Order,” and her April 2, 2020 “Amended Stay at Home Order.” “Amended Order

to Limit and/or Prohibit Mass Gatherings and the Closure of Venues in the State of Ohio,”

https://coronavirus.ohio.gov/static/DirectorsOrderStayAtHome.pdf at ¶ 12g (last accessed June

1, 2020); “Order to Limit and/or Prohibit Mass Gatherings in the State of Ohio (Amended),”

https://coronavirus.ohio.gov/static/publicorders/Amended-Director-of-Health-Gatherings-

Order.pdf at ¶ 5 (last accessed June 1, 2020); “Amended Stay at Home Order,”

https://coronavirus.ohio.gov/static/publicorders/Directors-Stay-At-Home-Order-Amended-04-

02-20.pdf at ¶ 12g (last accessed June 1, 2020).


1
 This Court may consider these orders on a motion to dismiss because they are referenced by and
are integral to the Complaint and are public records. Wyser-Pratte Mgmt. Co. v. Telxon Corp.,
413 F.3d 553, 560 (6th Cir. 2005) (“In addition to the allegations in the complaint, the court may
also consider other materials that are integral to the complaint, are public records, or are
otherwise appropriate for the taking of judicial notice.”).
                                                   3
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 5 of 18 PAGEID #: 50




       And, when the Director issued an order for the re-opening of businesses, retail

establishments, and other institutions by May 12, 2020, it, like the orders that preceded it,

continued to specify that First Amendment speech is exempted from restrictions. “Director’s

Stay Safe Ohio Order,” https://coronavirus.ohio.gov/static/publicorders/Directors-Stay-Safe-

Ohio-Order.pdf at ¶ 4 (last accessed June 1, 2020). In fact, it elaborated on the exemption by

stating that “First Amendment protected speech, including petition or referendum circulators,

and any activity by the Media, which includes newspapers, television, radio and other media

services” are not “prohibited activities.” Id.

       Thus, the exercise of speech protected by the First Amendment—including the

circulation of petitions—has never been prohibited by the Director of the Ohio Department of

Health or any other state agency or official. Recently, the Sixth Circuit Court of Appeals noted

this fact in Thompson v. DeWine, 6th Cir. No. 20-3526, 2020 U.S. App. LEXIS 16650 (May 26,

2020). In Thompson, another division of this Court granted petitioners of ballot issues more time

to collect signatures due to the restrictions caused by COVID-19. Id. at *16. In a per curium

order granting a stay of that injunction pending appeal, the Sixth Circuit stated that “none of

Ohio’s pandemic response regulations changed the status quo on the activities [petitioners] could

engage in to procure signatures for their petitions.” Id. at *9. To be sure, none of these orders

ever restricted individuals from circulating petitions and gathering signatures. Id. at *9-10.

       Nevertheless, after a few weeks of restrictions—none of which prohibited Plaintiff from

collecting signatures on his nominating petition—the stay-at-home order was rescinded on May

20, 2020. “Director’s Order that Rescinds and Modifies Portions of the Stay Safe Ohio Order,”

https://coronavirus.ohio.gov/static/publicorders/Stay-Safe-Partial-Rescission.pdf (last accessed

June 1, 2020). This leaves Plaintiff over ten weeks from the date of the rescission of the stay-at-



                                                 4
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 6 of 18 PAGEID #: 51




home order to the August 5, 2020 filing deadline to complete his signature collection that he

began on July 31, 2019. Doc. 1, Duncan Aff. at ¶ 2, PageID # 9.

IV.    Plaintiff’s allegations.

       Plaintiff “alleges that Ohio’s ballot access procedure, in combination with Governor

DeWines (sic.) recent orders on the Covid 19 virus violates rights guaranteed to him by the 1st

and 14th Amendments to the U.S. Constitution.” Doc. 1, Compl., PageID # 1-2. He alleges that

he cannot collect the required number of signatures to obtain ballot access in violation of his

“freedom of speech and association. equal protection, and due process rights as guaranteed by

the 1st and 14th Amendments, and as enforced by 42 USC Section 1983.” Id. at ¶ 30, PageID #

7. He also alleges that his exclusion from the ballot will deprive him of his rights as a voter to an

effective choice at the ballot. Id. at ¶ 35, PageID # 7-8.

       The particular portion of Ohio’s ballot access procedure he challenges is the signature

requirement contained in Rev. Code § 3513.257. Id. at ¶¶ 11, 23-24, 26, 29, PageID # 3, 5-6.

He seeks a declaration that “RC 3513.257 and other election laws are unconstitutional as applied

to Duncan in his capacity as a candidate for President and as a qualified voter.” Id. at Prayer for

Relief (A), PageID # 8. He requests “an order requiring defendants to decrease the signature

requirement, or place Duncan’s name on the ballot upon his filing of the nominating petition

with fewer than the required number of signatures.” Id. at Prayer for Relief (C), PageID # 8.

       According to the Complaint, Plaintiff started gathering signatures on or about July 31,

2019 and stopped mid-March of this year because of “comments from voters that it is not safe to

be touching pens, etc. and being too close, and from Governor DeWine’s and President Trump’s

orders on the Covid 19 virus.” Id. at ¶ 19, PageID # 5. His Complaint states the incorrect legal

conclusion that these orders “do not create an exception for political candidates.” Id. at ¶ 20,

PageID # 5. He alleges that he has collected “a substantial number” of signatures, but not
                                                  5
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 7 of 18 PAGEID #: 52




enough to obtain ballot access. Id. at ¶ 14, PageID # 4. He contends that enforcement of the

statutory requirements in conjunction with the stay-at-home orders “make it virtually impossible

for him to get his name on the ballot without causing both himself and his supporters to violate

the governors (sic.) orders and face potential criminal charges.” Id. at ¶ 31, PageID # 7.

V.     Law and argument.

       A.      Motion to Dismiss Standard

       The Secretary brings this motion pursuant to Federal Rule of Civil Procedure 12(b)(6). Rule

12(b)(6) provides for dismissal based on failure to state a claim. To survive a motion to dismiss

under Rule 12(b)(6), “a complaint must allege sufficient facts that, accepted as true, ‘state a

claim to relief that is plausible on its face.’” Strayhorn v. Wyeth Pharm., Inc., 737 F.3d 378, 387

(6th Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In evaluating a motion to dismiss under Rule 12(b)(6), the Court

“must accept all of Plaintiffs’ well-pleaded factual allegations as true and construe them in a

light most favorable to Plaintiffs.” Alshaibani v. Litton Loan Servicing, LP, 528 Fed.Appx. 462,

463-64 (6th Cir. 2013). The Court, however, need not accept “legal conclusions or unwarranted

factual inferences,” and “a formulaic recitation of the elements of a cause of action will not do.”

Id. (quotations omitted). “[F]actual allegations in the complaint need to be sufficient to give

notice to the defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient

factual matter’ to render the legal claim plausible, i.e., more than merely possible.” Fritz v.

Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Iqbal, 556 U.S. at 678).




                                                 6
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 8 of 18 PAGEID #: 53




       B.      Because Plaintiff’s alleged injury is not caused by any state action, he lacks
               standing.

       The essence of Plaintiff’s Complaint is that COVID-19 has made it more difficult to

gather the signatures he needs to obtain ballot access. As explained above, all COVID-19 orders

that restrict activities or require social distancing have carved out First Amendment activities.

So, simply put, these orders are not preventing, and never have prevented, Plaintiff from seeking

signatures for his petition. Plaintiff has been free to gather signatures however he deems fit.

Citizens have also been free to sign his petition. While the threat of COVID-19 may impact how

Plaintiff and citizens exercise these freedoms and have made his signature gathering efforts more

difficult, that is not an injury caused by any actor or state action. This means that Plaintiff does

not have standing.

       “[A] plaintiff seeking relief in federal court must first demonstrate that he has standing to

do so.” Gill v. Whitford, 138 S. Ct. 1916, 1923 (2018). To establish Article III standing, a

plaintiff must show (1) an “injury in fact,” (2) a sufficient “causal connection between the injury

and the conduct complained of” and (3) a “likel[ihood] that the injury will be “redressed by a

favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Plaintiff

cannot satisfy the second and third required elements for standing.

       To satisfy the second standing requirement, “there must be a causal connection between

the injury and the conduct complained of -- the injury has to be fairly traceable to the challenged

action of the defendant, and not the result of the independent action of some third party not

before the court.” Lujan, 504 U.S. at 560 (quotation and citation omitted). Plaintiff alleges that

he stopped gathering signatures in mid-March because of “comments from voters that it is not

safe to be touching pens, etc., and being too close” and the stay-at-home-orders. Doc. 1 at ¶ 19,

PageID # 5. As explained above, the COVID 19 orders never prevented Plaintiff from gathering


                                                 7
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 9 of 18 PAGEID #: 54




signatures and his allegations to the contrary are incorrect legal conclusions not entitled to a

presumption of truth. This leaves Plaintiff with the allegations that voters commented that his

signature gathering practices were not safe. But what voters believe about the safety of his

efforts cannot be attributed to the Secretary or any other state actor. Thus, the challenged action

of any defendant is not the cause of Plaintiff’s injury.

       Plaintiff also cannot establish redressability. This element requires that it “be likely, as

opposed to merely speculative, that the injury will be redressed by a favorable decision.” Lujan,

504 U.S. at 561 (quotation and citation omitted). No decision from this Court can eliminate the

threat COVID-19 poses or alleviate the concerns of private citizens who stay home or avoid

contact with circulators. Plaintiff’s alleged injury is, therefore, not redressable.

       C.      Plaintiff also cannot establish the requisite state action.

       That the root cause of Plaintiff’s alleged injury is COVID-19 also means that he cannot

establish the requisite state action to support a Section 1983 claim. “First Amendment violations

require state action.” Thompson, 2020 U.S. App. LEXIS 16650, at *12, citing U.S. Const.

amend. I (“Congress shall make no law . . . .” (emphasis added)); 42 U.S.C. § 1983 (“Every

person who, under color of any statute, ordinance, regulation, custom, or usage, of any State . . .

.” (emphasis added)). In recently addressing similar claims, the Sixth Circuit explained that “we

cannot hold private citizens’ decisions to stay home for their own safety against the State.” Id..

An Illinois district court also reached the same conclusion. Morgan v. White, No. 20 C 2189,

2020 U.S. Dist. LEXIS 86618, at *19 (N.D. Ill. May 18, 2020). Morgan noted that “during the

COVID-19 pandemic, petition circulators will understandably be unwilling to seek out

signatures, and potential supporters will be unwilling to venture out to sign them,” but “[t]hese

circumstances are caused by the virus itself, however, not by state law.” Id. “It is only when

state law prevents certain individuals from circulating petitions that First Amendment harms are
                                                  8
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 10 of 18 PAGEID #: 55




implicated.” Id. (emphasis added). See also Thomas v. Nationwide Children’s Hosp., 882 F.3d

608, 612 (6th Cir. 2018) (affirming summary judgment against plaintiff because defendant, a

private hospital, did not act under “color of state law”). Because Plaintiff’s real issue is with

COVID-19, not any state action, he has not alleged the requisite state action to state a Section

1983 claim.

       D.       This Court does not have authority to grant the relief Plaintiff seeks.

       Plaintiff asks for relief this Court has no authority to grant. He asks for a declaration that

R.C. 3513.257 is unconstitutional as applied to him and also asks for an order that either

decreases his signature requirement or that places him on the ballot when he files his nominating

petition. Doc. 1 at Prayer for Relief (A), (C), PageID # 8. Obtaining an injunction, however,

does him no good as enjoining the law that sets requirements for ballot access does not grant him

ballot access. What Plaintiff really wants is an order from this court reducing his signature

requirement. But that would require rewriting Ohio statutory law; the Sixth Circuit has twice

recently concluded that federal courts do not have authority to grant such relief.

       “[F]ederal courts have no authority to dictate to the States precisely how they should

conduct their elections.” Thompson, 2020 U.S. App. LEXIS 16650, at *15, quoting Esshaki v.

Whitmer,No. 20-1336, 2020 U.S. App. LEXIS 14376, at *2 (6th Cir. May 5, 2020). “Federal

courts can enter positive injunctions that require parties to comply with existing law. But they

cannot ‘usurp[] a State’s legislative authority by re-writing its statutes’ to create new law.” Id.,

at *16, citing Esshaki. In Thompson, the Sixth Circuit concluded that the district court exceeded

its authority when it went beyond enjoining state law and “chose a new deadline and prescribed

the form of signature the State must accept” for initiative petitions in light of the COVID-19

pandemic. Id.

       In Esshaki v. Whitmer, the Sixth Circuit similarly concluded that the district court was
                                                 9
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 11 of 18 PAGEID #: 56




“not justified” and exceeded its authority when it ordered Michigan to reduce the number of

signatures required for ballot access by fifty percent in light of the pandemic and Michigan’s

stay-at-home-orders. 2020 U.S. App. LEXIS 14376, at *4. Esshaki concluded: “Simply put,

federal courts have no authority to dictate to the States precisely how they should conduct their

elections.” Id. at *4-5, citing Clingman v. Beaver, 544 U.S. 581, 586 (2005) (“The Constitution

grants States broad power to prescribe the ‘Times, Places and Manner of holding Elections for

Senators and Representatives,’ Art. I, § 4, cl. 1, which power is matched by state control over the

election process for state offices.”).

        Plaintiffs similarly ask this Court to reduce the number of signatures he must obtain

under state law. That is precisely the type of relief Thompson and Esshaki conclude federal

courts may not provide.

        E.      Plaintiff’s First Amendment challenge fails as a matter of law.

        Even if this Court gets to the merits of Plaintiff’s constitutional challenges, they fail as a

matter of law. Ohio’s requirement that Plaintiff obtain 5,000 valid signatures to appear on the

ballot as an independent candidate for the office of president of the United States is

constitutional under well-established precedent. This Court and the Sixth Circuit has already

upheld Ohio’s requirements for independent candidates to access the ballot. Duncan v. Husted,

125 F.Supp.3d 674 (S.D.Ohio 2015), aff’d 6th Cir. No. 15-4017 (Mar. 7, 2016) (Def. Ex. A).

Nothing about the circumstances of the COVID-19 pandemic or the Director of Health’s orders

warrant a different outcome.

        The standards for evaluating Plaintiff’s challenge derive from Anderson v. Celebrezze,

460 U.S. 780, 786-87 (1983), and Burdick v. Takushi, 504 U.S. 428, 430 (1992). Under this

framework, the level of scrutiny that applies to an election law “depends upon the extent to

which [it] burdens” that right. Burdick, 504 U.S. at 434; see also Anderson, 460 at 789. That is,
                                                 10
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 12 of 18 PAGEID #: 57




the more severe the burden, the more rigorous the scrutiny. Heightened scrutiny is reserved for

cases in which “the State” has “totally denied” the ability to exercise the asserted First

Amendment right. Mays v. LaRose, 951 F.3d 775, 786 (6th Cir. 2020). Less-severe burdens get

lesser scrutiny. For example, “when a state election law provision imposes only ‘reasonable,

nondiscriminatory restrictions’ upon the First and Fourteenth Amendment rights of voters, ‘the

State’s important regulatory interests are generally sufficient to justify’ the restrictions.”

Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789)); see also Timmons v. Twin Cities

Area New Party, 520 U.S. 351, 358 (1997). Moderate burdens, in turn, receive moderate

scrutiny: laws subjected to moderate scrutiny “survive if the State’s justifications for them

outweigh” the harm they impose. Mays, 951 F.3d at 787. The Sixth Circuit has made clear that

an evaluation of the burden must “consider[] all opportunities” affected people and organizations

“had to exercise their rights.” Thompson, 2020 U.S. App. LEXIS 16650, at *6, citing Mays, 951

F.3d at 785-86. Because Plaintiff’s claims fail under Anderson-Burdick as a matter of law, they

are properly disposed of on a motion to dismiss. See Commt. to Impose Term Limits on the Ohio

Supreme Court v. Ohio Ballot Bd., 885 F.3d 443, 448 (6th Cir. 2018).

       As this Court and the Sixth Circuit have already found, the burdens imposed by Ohio’s

statutes governing ballot access for independent candidates are not severe.        Duncan, 125

F.Supp.3d at 681-82 (“the requirement that an independent candidate must collect 5,000

signatures in one year is not unduly burdensome on an independent’s candidates’ associational

rights”); No. 15-4017 at 4 (“[O]n its face, the challenged statute imposes a reasonable burden on

Duncan’s free speech and associational rights.”) (Ex. A). And they are amply justified by

important state interest. “[T]he Supreme Court has held that the requirement that an independent

candidate collect a reasonable number of nominating petition signatures within a reasonable



                                               11
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 13 of 18 PAGEID #: 58




period of time in order to gain access to the ballot is justified by a state’s legitimate interests in

ensuring that independent political candidates can show a ‘significant modicum of support’ from

the public, and in avoiding ‘confusion, deception, and even frustration of the democratic process

at the general election.’” Duncan 125 F.Supp.3d. at 686, citing Jenness v. Fortson, 403 U.S.

431, 442 (1971). Requiring a minimum number of signatures directly advances the recognized

state interest in “avoid[ing] overcrowded ballots and protect[ing] the integrity of its political

processes from frivolous or fraudulent candidacies.” Jolivette v. Husted, 694 F.3d 760, 769 (6th

Cir. 2012), citing Bullock v. Carter, 405 U.S. 134 (1972) (quotation omitted).

        As this Court and the Sixth Circuit have also already concluded, “the Supreme Court has

upheld much more burdensome nominating petition schemes than the one at issue here.”

Duncan 125 F.Supp.3d. at 681, citing Jenness, 403 U.S. at 438 (upholding Georgia statute that

required non-party candidates to collect signatures equal to 5% of registered voters for that office

from the last general election within a 180-day limit); 6th Cir. No. 15-4017 at 3-4 (Def. Ex. A),

citing American Party of Texas v. White, 415 U.S. 767 (1974) (upholding requirement that

candidates 22,000 signatures in 55-days); Storer v. Brown, 415 U.S. 724, 740 (1974) (upholding

law requiring 325,000 signatures in 24 days). “Since Jenness and White, federal courts have

frequently upheld similar signature-gathering schemes against constitutional challenges.”

Duncan 125 F.Supp.3d. at 683, citing Nader v. Keith, 385 F.3d 729, 735 (7th Cir. 2004)

(upholding a 134-day time limit to gather 25,000 signatures, and listing other courts to have

upheld similar schemes); Nader v. Connor, 332 F.Supp.2d 982, 985 (W.D.Tex. 2004) aff'd, 388

F.3d 137 (5th Cir. 2004) (upholding Texas' requirement that an independent candidate for

president obtain 64,076 petition signatures over sixty-two days to merit a place on the general-

election ballot).



                                                 12
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 14 of 18 PAGEID #: 59




       On its face, Ohio law’s requirement that independent candidates gather just 5,000

signatures over an entire year is clearly constitutional. The COVID-19 pandemic does not

change this conclusion. In Thompson v. DeWine, the Sixth Circuit recently rejected a similar

challenge to Ohio’s ballot-initiative scheme based on claims that the pandemic and the stay-at-

home orders rendered that scheme unconstitutional. 2020 U.S. App. LEXIS 16650. The district

court granted an injunction against certain requirements to get an initiative on the ballot, but the

Sixth Circuit granted a stay of that injunction pending appeal. Id. Like the ballot access

requirements at issue here, the Sixth Circuit noted that it has “regularly upheld ballot access

regulations like those at issue” in that case, which raised “the question of whether the COVID-19

pandemic and Ohio’s stay-at-home orders increased the burden that Ohio’s ballot-initiative

regulations place on Plaintiffs’ First Amendment rights.” Id. at *7-8.

       The Sixth Circuit concluded that nothing the State did with respect to the pandemic

severely burdened plaintiffs. Id. at *9. Because the stay-at-home orders specifically exempted

petition circulating, “Ohio’s pandemic response regulations [did not] change[] the status quo on

the activities Plaintiffs could engage in to procure signatures for their petitions.” Id. Moreover,

the fact that the Thompson plaintiffs still had five-weeks from the date the stay-at-home order

was rescinded until their early and mid-July filing deadline “undermine[d] [their] argument that

the state has excluded them from the ballot.” Id. at *11. Thompson concluded: “Considering all

opportunities Plaintiffs had, and still have, to exercise their rights. . ., Plaintiffs’ burden is less

than severe.” Id.

       The Thompson plaintiffs, and the Plaintiff here, had and have options to procure

signatures under the circumstances of the pandemic. As the Sixth Circuit explained:

       There’s no reason that Plaintiffs can’t advertise their initiatives within the bounds
       of our current situation, such as through social or traditional media inviting

                                                  13
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 15 of 18 PAGEID #: 60




       interested electors to contact them and bring the petitions to the electors’ homes to
       sign. Or Plaintiffs could bring their petitions to the public by speaking with
       electors and witnessing the signatures from a safe distance, and sterilizing writing
       instruments between signatures.

Thompson, at *11-12. Thus, “[b]ecause the State has not excluded Plaintiffs from the ballot, the

burden imposed on them by the State’s initiative requirements cannot be severe.” Id. The Sixth

Circuit concluded that the defendants were likely to prevail on the merits “[b]ecause the State’s

compelling and well-established interests in administering its ballot initiative regulations

outweigh the intermediate burden those regulations place on Plaintiffs.” Id. at *14.

       Thompson compels dismissal of Plaintiff’s claims here. Plaintiff has more time than the

Thompson plaintiffs to gather his signatures as his nominating petition is not due until August 5.

(In Thompson, they were due in early and mid-July.) And, even if Plaintiff was completely

precluded from gathering signatures during the approximately two-month period various orders

issued by Dr. Acton were in effect, that would still leave him with approximately ten months to

gather his 5,00 signatures. That requires a number of signatures per day that is far below the

more onerous schemes that have already been upheld, as explained above. See p. 13-14, supra.

As the previous Duncan case noted, in response to Plaintiff’s argument that “he only has seven

months in which to gather the signatures due to poor weather conditions during five months of

the year, the scheme still falls well within the constitutional boundaries outlined above.” Duncan

125 F.Supp.3d at 683.       If seven months is enough time, ten months surely clears the

constitutional hurdle.

       F.      Because independent candidates are not similarly situated to partisan
               candidates, Plaintiff’s equal protection claim fails.

       While it is not entirely clear, Plaintiff’s equal protection challenge appears to be premised

on the claim that he is being treated differently than party candidates because his signature

requirements have not been relaxed, but the primary was moved. Doc. 1, Duncan Aff. ¶ 10-11,
                                                14
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 16 of 18 PAGEID #: 61




PageID # 10-11 (“The defendants enforcement of the 5000 signature requirement is inconsistent

in that they made it safer for the republican and democratic voters to nominate in their primary.

However, when it comes to Independent voters, to nominate in their primary process they must

in close contact sign a petition, and risk dying or infecting other people.”)

        Plaintiff also made an equal protection claim in his previous case based on differences in

the manner in which independent candidates and party candidates obtain ballot access. In that

case, this Court concluded that “Plaintiff’s equal protection claim fails, because that claim cannot

stand merely on the ground that an independent candidate’s path to the ballot is different than

that of major party candidates.” Duncan, 125 F.Supp.3d at 684. This is true because in order to

prevail on an equal protection claim, a plaintiff must show “that the government treated the

plaintiff ‘disparately as compared to similarly situated persons.’” Ctr. for Bio-Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (citation omitted). As the Sixth Circuit

concluded in Plaintiff’s previous challenge, the law creates alternative paths to the ballot for

independent and party candidates and, therefore, “independent candidate and partisan candidates

are not similarly situated for purposes of election regulations.” Duncan, No. 15-4017 at 5, citing

Jolivette, 694 F.3d at 771 (citing Jenness, 403 U.S. at 440-41). Because of this, Plaintiff’s

“equal protection claim, therefore, do[es] not get off the ground.” Id. In other words, because

the comparison of independent candidates to party candidates is an “apples to oranges”

comparison, the comparison “does not fit into an equal protection analysis.” Miller v. Lorain

County Bd. of Elections, 141 F.3d 252, 258 (6th Cir. 1998), citing Anderson v. Mills, 664 F.2d

600, 607 (6th Cir. 1981). This legal deficiency is fatal to Plaintiff’s equal protection claim and it

fails as a matter of law.




                                                 15
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 17 of 18 PAGEID #: 62




VI.    Conclusion

       For the foregoing reasons, Defendant Secretary of State Frank LaRose respectfully

requests that this Court to dismiss Plaintiff’s claims against him.

                                              Respectfully submitted,

                                              DAVE YOST
                                              Ohio Attorney General

                                              /s/ Halli Brownfield Watson
                                              HALLI BROWNFIELD WATSON (0082466)
                                              HEATHER BUCHANAN (0083032)
                                              Assistant Attorneys General
                                              Constitutional Offices Section
                                              30 E. Broad Street, 16th Floor
                                              Columbus, Ohio 43215
                                              Tel: 614-466-2872; Fax: 614-728-7592
                                              halli.watson@ohioattorneygeneral.gov
                                              heather.buchanan@ohioattorneygeneral.gov

                                              Counsel for Defendant Secretary of State
                                              Frank LaRose




                                                 16
Case: 2:20-cv-02295-MHW-EPD Doc #: 14 Filed: 06/02/20 Page: 18 of 18 PAGEID #: 63




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Defendant Secretary of

State Frank LaRose’s Motion to Dismiss was electronically filed and served by regular U.S.

mail, on June 2, 2020 to the following:

       Richard Duncan
       1101 East Blvd
       Aurora, OH 44202

       Pro se Plaintiff

                                          /s/ Halli Brownfield Watson
                                          HALLI BROWNFIELD WATSON (0082466)
                                          Assistant Attorney General




                                             17
